DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 8/27/2021, with respect to the objections to Claims 6, 8, 11, and 16 have been fully considered and are persuasive.  The objections of Claims 6, 8, 11, and 16 has been withdrawn. 
3. Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. While the paragraph cited by the Applicant (Para. 0103) does not explicitly discuss analyzing a single heartbeat, later in the document it is discussed that the PPG signal can either be a pulse waveform or a heartbeat waveform (Para. 0188). The rejection has been updated to meet the newly amended claim language.

Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
6. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
7. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
8. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
9. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	10. Regarding Claims 1 and 5-10 contain either the phrasing “a processor configured to” or “a processor further configured to.” These phrasings meet the first two prongs of the above three-pronged test, but fail the third as “a processor” contains enough sufficient structure. 

Claim Rejections - 35 USC § 102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20170209055 awarded to Pantelopoulos et al, hereinafter Pantelopoulos. 


15. Regarding Claim 2, Pantelopoulos teaches the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the pulse wave signal is a photoplethysmogram signal (abstract).

16. Regarding Claim 3, Pantelopoulos teaches the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the health index comprises at least one of a heart rate, a blood vessel stiffness, a stress index, and a blood pressure (Para. 0019, “In some implementations, the one or more processors are further configured to determine the user's heart rate using the PPG sensor data and trigger obtaining the PPG sensor data for a number of pulse waveforms, wherein the number of pulse waveforms depends at least partly on the user's heart rate”).

17. Regarding Claim 4, Pantelopoulos teaches the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the sampling profile comprises information that maps the health index to be measured, the first interval, and the second interval (Para. 0007, “The processors are configured to: (i) obtain the inertial data from the inertial sensor, (ii) obtain the PPG sensor data from the PPG sensor, (iii) filter the PPG sensor data using information obtained from the inertial data, and (iv) determine one or more morphological features of a pulse waveform derived from the filtered PPG sensor data, and/or transmit the filtered PPG sensor data to a device configured to determine the one 

18. Regarding Claim 5, Pantelopoulos teaches the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the processor is further configured to: identify a predetermined interval including an onset point of a heartbeat as the first interval of the single heartbeat (Para. 0019, “In some implementations, the one or more processors are further configured to determine the user's heart rate using the PPG sensor data and trigger obtaining the PPG sensor data for a number of pulse waveforms, wherein the number of pulse waveforms depends at least partly on the user's heart rate,” Examiner notes that in the process of determining heart rate, the onset of at least one heartbeat will be recorded) and identifying a remaining interval of the single heartbeat as the second interval of the single heartbeat based on the health index to be measured being a heart rate, a blood vessel stiffness, or a stress index (Para. 0108, “The ratio b/a is known as the augmentation index, or peripheral augmentation index for a peripheral pulse wave. Augmentation index correlates positively with arterial stiffness. Augmentation index is a sensitive marker of arterial status and a predictor of adverse cardiovascular events in a variety of patient populations”).

19. Regarding Claim 11, Pantelopoulos teaches a method of measuring a bio-signal, the method comprising: identifying, using a sampling profile, a first interval of a single heartbeat (Para. 0117, “In some implementations, the one or more conditions for triggering the PPG sensor include motion of the user. If the user's motion level is below a criterion value (e.g., a motion threshold), the biometric monitoring device can use motion data from a motion/inertia sensor to determine that the user is in a condition suitable for collecting PPG data for PWA. In other words, if the user is relatively still, the biometric monitoring device will trigger the PPG sensor of the device to collect pulse waveform data”) 

20. Regarding Claim 12, Pantelopoulos teaches the method of Claim 11, as set forth in the rejection to Claim 11 above, wherein the pulse wave signal is a photoplethysmogram signal (abstract).



22. Regarding Claim 14, Pantelopoulos teaches the method of Claim 11, as set forth in the rejection to Claim 11 above, wherein the sampling profile comprises information that maps the health index, the first interval, and the second interval (Para. 0117, “In some implementations, the one or more conditions for triggering the PPG sensor include motion of the user. If the user's motion level is below a criterion value (e.g., a motion threshold), the biometric monitoring device can use motion data from a motion/inertia sensor to determine that the user is in a condition suitable for collecting PPG data for PWA. In other words, if the user is relatively still, the biometric monitoring device will trigger the PPG sensor of the device to collect pulse waveform data,” Para. 0032, “In some implementations, triggering the PPG sensor includes operating the PPG sensor at a sampling rate equal to or higher than about 150 Hz in two or more intervals distributed in two or more different hours in a period of time”).

23. Regarding Claim 15, Pantelopoulos teaches the method of Claim 11, as set forth in the rejection to Claim 11 above, wherein the identifying of the first interval of a single heartbeat and the second interval of a single heartbeat comprises identifying a predetermined interval including an onset point of the single heartbeat as the first interval (Para. 0019, “In some implementations, the one or more processors are further configured to determine the user's heart rate using the PPG sensor data and trigger obtaining the PPG sensor data for a number of pulse waveforms, wherein the number of .

Claim Rejections - 35 USC § 103
24. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.

27. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
28. Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170209055 awarded to Pantelopoulos et al, hereinafter Pantelopoulos, in view of U.S. Patent Application 20030212336 in view of Lee et al, hereinafter Lee. 
29. Regarding Claim 7, Pantelopoulos teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above. Pantelopoulos does not teach wherein the processor is further configured to generate an equidistantly sampled pulse wave signal by resampling the non-equidistantly sampled pulse wave signal. However, in the art of PPG signal detection and analysis, Lee teaches the resampling of non-equidistant PPG pulse wave signal to generate an equidistantly sampled pulse wave signal for the purpose of detecting a heart rate while eliminating noise (Paras. 0103-105 describe resampling PPG data to output heart rate cycle data, which the Applicant’s Specification states is a form of equidistant sampling (Para. 0091, Lines 4-5)).
30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pantelopoulos by Lee, i.e. to resample Pantelopoulos’s PPG data as shown in Lee, for the predictable purpose for substituting a known method in the same field of endeavor to improve the quality of heart rate data collected by Pantelopoulos’s PPG sensor. 

31. Regarding Claim 9, Pantelopoulos modified by Lee makes obvious the apparatus of Claim 7, wherein the processor is further configured to identify the health index by analyzing the equidistantly sampled pulse wave signal (Paras. 0103-105 describe resampling PPG data to output heart rate cycle data which the Applicant’s Specification states is a form of equidistant sampling (Para. 0091, Lines 4-5)), as set forth in the rejection to Claim 7 above.

32. Regarding Claim 17, Pantelopoulos teaches the method of Claim 11, as set forth in the rejection to Claim 11 above. Pantelopoulos does not teach wherein the method further comprises generating an equidistantly sampled pulse wave signal by resampling the non-equidistantly sampled pulse wave signal. However, in the art of PPG signal detection and analysis, Lee teaches the resampling of non-equidistant PPG pulse wave signal to generate an equidistantly sampled pulse wave signal for the purpose of detecting a heart rate while eliminating noise (Paras. 0103-105 describe resampling PPG data to output heart rate cycle data which the Applicant’s Specification states is a form of equidistant sampling (Para. 0091, Lines 4-5)).
33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pantelopoulos by Lee, i.e. to resample Pantelopoulos’s PPG data as shown in Lee, for the predictable purpose for substituting a known method in the same field of endeavor to improve the quality of heart rate data collected by Pantelopoulos’s PPG sensor. 

34. Regarding Claim 19, Pantelopoulos modified by Lee makes obvious the method of Claim 17, wherein the method further comprises identifying the health index by analyzing the equidistantly sampled pulse wave signal (Paras. 0103-105 describe resampling PPG data to output heart rate cycle .

35. Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170209055 awarded to Pantelopoulos et al, hereinafter Pantelopoulos, in view of U.S. Patent Application 20030212336 in view of Lee et al, hereinafter Lee, further in view of U.S. Patent Application 20150335288 awarded to Toth et al, hereinafter Toth. 
36. Regarding Claim 8, Pantelopoulos modified by Lee makes obvious the apparatus of Claim 7, wherein the processor is further configured to: identify at least one of an onset point of the single heartbeat, a systolic period of a heartbeat, and a heartbeat cycle by analyzing the generated equidistantly sampled pulse wave signal (Para. 0188 teaches the usage of a heartbeat waveform for PPG signals, Para. 0103 describes resampling PPG data to output heartrate data), as set forth in the rejection to Claim 7 above. Pantelopoulos modified by Lee does not teach/make obvious wherein the processor is further configured to update the sampling profile based on the onset point of the single heartbeat, the systolic period of the single heartbeat, or the heartbeat cycle. However, in the art of wireless heart rate detection and processing, Toth teaches updating the sampling profile based the heartbeat cycle (Para. 0329 discusses lowering the sampling rate of analyzed heart rate data based on the heart rate of a subject for the purpose of lowering power consumption of the devices).
37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pantelopoulos modified by Lee again by Toth, i.e. by using Toth’s sampling profile as described above in the device of Pantelopoulos modified by Lee, for the predictable purpose of using a known technique of Toth’s sampling profile to predictably improve the energy usage of the device of Pantelopoulos modified by Lee.


39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pantelopoulos modified by Lee again by Toth, i.e. by using Toth’s sampling profile as described above in the device of Pantelopoulos modified by Lee, for the predictable purpose of using a known technique of Toth’s sampling profile to predictably improve the energy usage of the device of Pantelopoulos modified by Lee.

40. Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170209055 awarded to Pantelopoulos et al, hereinafter Pantelopoulos, in view of U.S. Patent Application 20030212336 in view of Lee et al, hereinafter Lee, further in view of U.S. Patent Application 20180184975 awarded to Kaasinen et al, hereinafter Kaasinen. 
41. Regarding Claim 10, Pantelopoulos modified by Lee makes obvious the apparatus of Claim 7, as set forth in the rejection to Claim 7 above. Pantelopoulos modified by Lee does not teach/make obvious wherein the processor is further configured to: identify that the equidistantly sampled pulse wave signal is an abnormal heartbeat signal; and deactivate a sampling rate control function based on 
42. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pantelopoulos modified by Lee again by Kaasinen, i.e. by using Kaasinen’s sampling profile as described above in the device of Pantelopoulos modified by Lee, for the predictable purpose of using a known technique of Kaasinen’s sampling profile to predictably improve the energy usage of the device of Pantelopoulos modified by Lee.

43. Regarding Claim 20, Pantelopoulos modified by Lee makes obvious the method of Claim 17, as set forth in the rejection to Claim 17 above. Pantelopoulos modified by Lee does not teach/make obvious wherein the method further comprises: identifying that the equidistantly sampled pulse wave signal is an abnormal heartbeat; and deactivating a sampling rate control function based on identifying that the equidistantly sampled pulse wave signal is the abnormal heartbeat signal. However, in the art of wearable heart rate sensors, Kaasinen teaches wherein the method further comprises: identifying that the equidistantly sampled pulse wave signal is an abnormal heartbeat; and deactivating a sampling rate control function based on identifying that the equidistantly sampled pulse wave signal is the abnormal heartbeat signal for the purpose of decreasing energy usage in a device (Para. 0044 discusses detecting an abnormal (elevated) heartbeat, and deactivating sampling when that abnormal heartbeat isn’t detected for the purpose of decreasing energy usage).
.

Allowable Subject Matter
45. Claim 21 is allowed.
46. Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in the independent form including all of the limitations of the base claim and any intervening claims. 
47. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
48. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5976088 awarded to Urbano et al describes the usage of ultrasound imaging to determine systolic and diastolic sampling intervals based on tissue motion, and decreasing the diastolic sampling rate due to the decreased tissue motion during diastole (Col. 8, Lines 26-37). This art is not relevant to PPG signals, as tissue motion causes noise that distorts PPG signal acquisition, and therefore would not be an obvious addition to the above cited art. 




Conclusion
49. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
50. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	51. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	52. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	53. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	54. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792